DETAILED ACTION
This action is responsive to claims filed 25 October 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16-32 were pending in the previous Office action mailed 1 August 2022.
Claims 16, 27, 30-34, and the Specification have been amended in claims filed 25 October 2022.
Claims 16-34 remain pending for examination.
In light of the amendment to the Specification, the objection to the Specification in the previous Office action mailed 1 August 2022 is withdrawn.
In light of the amendment to claim 32, the rejection to claim 32 as directed to patent-ineligible subject matter under 35 U.S.C. 101 of 1 August 2022 is withdrawn.
Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument on pages 8-9 of Applicant’s Remarks that, in substance, the term “proximate” is not indefinite in view of MPEP 2173.05(b) and various cited portions of the original disclosure, Examiner respectfully disagrees. 
The term “proximate” is not a part of the original disclosure. If the term “proximate” is to be interpreted as NOT introducing new matter, then the term “proximate” must be interpreted to encompass the exact same scope as “close.”
Mere rephrasing of a passage does not constitute new matter. Accordingly, a rewording of a passage where the same meaning remains intact is permissible. In re Anderson, 471 F.2d 1237, 176 USPQ 331 (CCPA 1973). The mere inclusion of dictionary or art recognized definitions known at the time of filing an application may not be considered new matter. If there are multiple definitions for a term and a definition is added to the application, it must be clear from the application as filed that applicant intended a particular definition, in order to avoid an issue of new matter and/or lack of written description. See, e.g., Schering Corp. v. Amgen, Inc., 222 F.3d 1347, 1352-53, 55 USPQ2d 1650, 1654 (Fed. Cir. 2000), and MPEP 2163.07.
Here, as provided in the Interview Summary mailed 23 September 2022, which summarizes a telephonic interview held on 19 September 2022, the term “proximate” would be interpreted to encompass the exact same scope as “close,” which was determined to be indefinite in the previous Office action mailed 1 August 2022.  Applicant’s Remarks do not appear to provide a preferred interpretation of “proximate” other than supposing that it has a definite scope.  Since “proximate” does not appear in the original disclosure, there is no particular portion of the disclosure defining the supposed definite scope of “proximate.”  Thus, “proximate” must be interpreted as a rewording of the term “close” – i.e., being of equivalent scope to the term “close.”
The interpretation of the term “proximate” or “close” must be maintained as indefinite, as provided in the previous Office action mailed 1 August 2022.  
For a term to be interpreted according to a special definition, the Specification of the original disclosure must provide a clear and intentional use of a special definition. See MPEP 2111.01 (IV) and (V).
The claim may be definite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art,” emphasis added).
During prosecution, an applicant may overcome an indefiniteness rejection by providing evidence (for example: an affidavit, declaration, or citation of evidence from the prior art) that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure. For example, in Enzo Biochem, the applicant submitted a declaration under 37 CFR 1.132  showing examples that met the claim limitation and examples that did not. Enzo Biochem, 599 F.3d at 1335, 94 USPQ2d at 1328 (noting that applicant overcame an indefiniteness rejection over "not interfering substantially" claim language by submitting a declaration under 37 CFR 1.132  listing eight specific linkage groups that applicant declared did not substantially interfere with hybridization or detection).
Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).
Here, as provided by Applicant, the term “close” (i.e., “proximate”) is described by the Specification to encompass several examples.  Thus, the term “close” is not provided with an unambiguous special definition.  Some of those examples, such as where a “mobile device close to a vehicle can be located within the vehicle” (Specification ¶ 48) or a “V2V range [that] can be…between 350 and 700 meters” (Ibid.), may provide a definite scope.  Determining whether something is “close to a vehicle” by determining whether it is within a vehicle is definite, despite not providing a precise numerical measurement, because a determination of whether something is “within a vehicle” provides an objective standard.  Limiting “close” or “proximate” to “within 700 meters” also provides an object standard.  However, merely replacing or redefining “close” or “proximate” to a “V2V range,” by itself, would be indefinite, because the term “V2V range” is described within paragraph 48 of the original disclosure as within “a few hundred meters” with “between 350 and 700 meters” as a specific example of “a few hundred meters.”  However, neither a “V2V range” nor “a few hundred meters” are specially defined or provide an objective standard.  Thus, the scope of “V2V range” and “a few hundred meters” is not limited to only “between 350 and 700 meters.”  Further, Applicant has not provided any evidence that “close,” “proximate,” “V2V range,” or even “a few hundred meters” are understood in the art to provide an objective standard for determining the scope of the claimed invention.  Merely limiting “close” to a “range” of a wireless communication technology is well known in the art to not be definite, because the very nature of improving wireless communication technology includes extending the effective range of particular wireless communication technologies. 
As provided in the previous Office action mailed 1 August 2022, the various examples disclosed as within the scope of the term “close to a vehicle” provide open-ended or subjective standards for determining whether a mobile device is “close to a vehicle.”  Although Applicant cites various portions of the original disclosure (i.e., paragraphs 1, 18, 20, 21, 24-26, 29, 30, 39, 41, 48, 50, 52-54, 57, 62, and 70) as providing support for their claim amendments and support for “proximate” being definite, analysis of examples provided at paragraph 48 is illustrative of all the examples provided throughout the original disclosure, and is focused on here.  For Applicant’s convenience, a table of the various examples and analysis of their definiteness is provided below.
Examples from ¶ 48
Analysis
V2V range
Indefinite – broad term encompassing subjective standards such as “within a few hundred meters” and objective standards such as “between 350 and 700 meters”
V2V range being within a few hundred meters
Indefinite, because “few” is subjective
V2V range being between 350 and 700 meters
Definite, objective standard, with broadest reasonable interpretation being that a V2V range is 700 meters
Close meaning “within a vehicle”
Definite, objective standard, with broadest reasonable interpretation being that a mobile device must be inside a vehicle for the vehicle to connect to the mobile device
Close meaning “surroundings of a vehicle”
Indefinite, because “surroundings” subjective and open-ended – reasonable persons having ordinary skill in the art may define “surroundings” differently
Range of PC5 Interface signals
Indefinite, because the range of PC5 interface signals may change over time – relying on this may introduce 112(a) issues, because applicant cannot know the range of future PC5 interface signals but is using that range to try to define the scope of their claimed invention anyway
The range of PC5 interface signals being a few hundred meters
Indefinite, because “few” is subjective – reasonable persons having ordinary skill in the art may differ on meaning of “few”


The inclusion of indefinite standards as examples of “close to a vehicle” render the scope of “close to a vehicle” as indefinite despite the inclusion of at least one definite standard.  For example, a mobile device, as claimed, may be determined as not “within a vehicle,” but could still be determined to be within the “surroundings” of the vehicle.  Since “surrounding” is not an objective standard for determining whether a mobile device is “close” (i.e., “proximate”) to a vehicle, reasonable people having ordinary skill in the art may differ on whether such a mobile device is “proximate” to the vehicle.  
If Applicant wishes to claim definite subject matter, then Applicant may amend the claims to specifically require, in the case of claim 16 as an example, a first mobile device or a second mobile device be within 700 meters of a vehicle, and for the processor to be configured to configure a local wireless communication in a second frequency band to connect with at least one mobile device of a mobile radio system within 700 meters of the vehicle.  Such an amendment appears to be the broadest supported scope of the claimed invention with definite scope as provided by the original disclosure of the present application.
Thus, despite amending “close” to “proximate,” the interpretation of the claims remains unchanged, because the terms must be interpreted as having identical scope, unless the applicant intended to introduce new matter into the amended claims.  The scope of “close” and “proximate” remain undefined when the claims are read in light of the original disclosure, because neither “close” nor “proximate” provide an objective standard for determining the scope of the claimed invention.  For example, reasonable persons having ordinary skill in the art, at the time the present application was filed, may have different understandings of the scope for “close” and “proximate.”  This is further evidenced by the original disclosure of the present application providing subjective standards as examples of what is “close” to a vehicle, including “a few hundred meters” and “surroundings of a vehicle,” and the present application also providing ever-changing/evolving standards as examples of what is “close”, including a “V2V range” and a “range of PC5 interface signals.”  Therefore, the rejection of claims 16-34 as indefinite under 35 USC 112(b) is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 16, 27 and 30-32 is a relative term which renders the claim indefinite. Claims 17-26, 28-29, and 33-34 inherit the term due to depending on either claims 16 or 27. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification, at ¶ 48, provides that "A mobile device close to a vehicle can be located within the vehicle or in the surroundings of the vehicle, the size of which is determined by the range of the PC5 interface signals, which is typically a few hundred meters." While “within the vehicle” could certainly provide a definite standard for determine the scope of “close,” other portions describing the supposed standard for “close” leave the determination of what is considered “close” to be undefined. The term “the surroundings of the vehicle” do not express a definite standard for determining “close,” “the range of PC5 interface signals” may change over time and differ according to a multitude of factors – thus, this portion does not provide a definite standard for determining “close,” and “a few hundred meters” could mean 100 meters, 200 meters, 300 meters or more – thus, this also does not provide a definite standard for determining what may be “close” to a vehicle. Therefore, the term “close to a vehicle” render all of the pending claims indefinite because it is a relative term of degree for which no standard is definitely provided, and the term is used in each of the depending independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 20-25, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0367035, hereinafter Lee).

Re Claim 16, Lee discloses a communication device (Fig. 26 and ¶ 340-341 disclose a terminal that may be embodied as a vehicle terminal) for configuring local wireless communication between the communication device and a first mobile device of a mobile radio system (Figs. 14-18, 20-22, 25, ¶¶ 239-240, 244-245, 250-251, 264-265, 282-283, 291-292, 299-300, 303-304, and 332-333 disclose various V2X systems and methods performed within those systems including a vehicle (i.e., an automobile or bicycle) wirelessly communicating with other vehicles, pedestrians or Internet of Things  (IoT) devices (collectively – UEs), roadside units (RSUs) or a base station (BS)) or between the first mobile device and a second mobile device of the mobile radio system (Ibid.), wherein the first mobile device or the second mobile device is proximate to a vehicle (¶¶ 258 and 263 disclose using location information to determine whether a terminal is close to a vehicle terminal, such as within 5 meters), the communication device comprising: 
a transceiver configured for communication with a control component of the mobile radio system (Fig. 26 and ¶ 342);
a processor coupled to the transceiver (Ibid.), wherein the processor is configured to control the transceiver (Ibid.), wherein the processor is further configured (¶ 343 discloses the terminal performing the various functions of the various terminals disclosed throughout Lee) to: 
communicate with the mobile radio system (Fig. 20 and ¶ 292 disclose a vehicle terminal receiving a Narrowband Master Information Block (MIB NB) and a NB System Information Block (SIB NB) from base station) in a first frequency band (Ibid.) to obtain a configuration of a second frequency band of the mobile radio system for the local wireless communication  (¶ 293 discloses the BS including transmit information about a Narrowband Physical Sidelink Shared Channel (NPSSCH) for communication between terminals via SIB2-NB); and 
configure the local wireless communication in the second frequency band to connect with at least one mobile device of the mobile radio system (Ibid. discloses the vehicle terminal transmitting a status message to an Internet of Things (IoT) terminal via the NPSSCH) proximate to the vehicle  (¶ 296 discloses the vehicle terminal receiving a warning message from the IoT terminal when they are within a threshold distance).
wherein connections in the second frequency band are configured for bidirectional communication (¶ 295-296 disclose the vehicle terminal transmitting a status message to the IoT terminal, and the IoT terminal transmitting a warning message to the vehicle terminal – both using the NB, wherein the NPSSCH is at least implied to be used on the NB for the vehicle and IoT terminals to communicate with each other).
The first embodiment of Lee may not explicitly disclose wherein connections in the first frequency band is configured for bidirectional communication.
However, in analogous art, a second embodiment of Lee discloses wherein connections in the first frequency band is configured for bidirectional communication (Fig. 22 and ¶ 304 disclose a vehicle terminal requesting and receiving resources via an NB common preamble).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Lee to modify the first embodiment of Lee in order to configure the used frequency bands for bidirectional communication. One would have been motivated to do this, because legacy LTE provides the NB common preamble for use by a Physical Random Access Channel (PRACH), which is known in the art for use of requesting and receiving a resource allocation (Lee ¶ 304).

Re Claim 17, Lee discloses the communication device of claim 16, wherein to communicate with the mobile radio system the processor is further configured to: 
transmit a request from the communication device to the control component of the mobile radio system for the second frequency band (Fig. 20 and ¶ 295); and 
receive a confirmation of an allocation of the second frequency band from the control component of the mobile radio system (Ibid.).

Re Claim 18, Lee discloses the communication device of claim 16, wherein the second frequency band is at least partially predetermined by a previous subscription with a cellular mobile radio provider (Fig. 16 and ¶ 254 disclose an IoT terminal as monitoring an existing network on the legacy LTE band and the NB).

Re Claim 20, Lee discloses the communication device of claim 16, wherein the first mobile device or the second mobile device is outside the vehicle within a vehicle-to-vehicle communication range of a PC5 interface (¶¶ 258 and 263 disclose using location information to determine whether a terminal is close to a vehicle terminal, such as within 5 meters).  

Re Claim 21, Lee discloses the communication device of claim 16, wherein the first and second frequency bands of the cellular mobile radio standards are frequency bands used by a 3rd Generation Partnership Project (3GPP) long-term evolution (LTE) standard (¶ 242-244 disclose an LTE band as comprising the legacy LTE band and NB).

Re Claim 22, Lee discloses the communication device of claim 16, wherein the processor is further configured to support a direct communication between the communication device and the first mobile device (¶ 293 discloses the vehicle terminal transmitting a status message to the IoT terminal on NPSSCH, which uses the NB; and ¶ 296 discloses the vehicle terminal receiving a warning message form the IoT terminal) or between the first and the second mobile devices using the second frequency band (Fig. 18 and ¶ 284 disclose the IoT terminal receiving the status message from the vehicle, and transmitting the warning message to the vehicle terminal, which may be a different vehicle terminal from the vehicle terminal from which the IoT terminal received the status message).

Re Claim 23, Lee discloses the communication device of claim 16, wherein the processor is further configured to limit use of the second frequency band temporally or spatially according to transmission power corresponding to the second frequency band (¶ 45 discloses minimalizing power usage by changing its enhanced discontinuous connection (eDRX) configuration; Fig. 17 and ¶ 269 disclose the IoT terminal changing its eDRX configuration based on a calculated distance between it and the vehicle terminal; and ¶ 266 discloses communication as occurring in the legacy LTE band and the NB).  

Re Claim 24, Lee discloses the communication device of claim 16.
The first embodiment of Lee may not explicitly disclose wherein the transceiver is further configured to allow the first mobile device or the second mobile device to use a service of the mobile radio system.  
However, in analogous art, the second embodiment of Lee discloses wherein the transceiver is further configured to allow the first mobile device or the second mobile device to use a service of the mobile radio system (Fig. 8 and ¶ 171 disclose the vehicle terminal providing a Scheduling Assignment (SA) broadcast to other terminals, providing resources for the terminals to use in the communications amongst each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Lee to modify the first embodiment of Lee in order to have the vehicle terminal provide resources to other terminals for V2X communication. One would have been motivated to do this, because allowing the vehicle terminal to manage the resources for a group of terminals may allow for smooth operation (Lee ¶¶ 157-158).

Re Claim 25, Lee discloses the communication device of claim 16, wherein the processor is further configured to the first mobile device or the second mobile device to use a service of the mobile radio system (Fig. 18 and ¶¶ 284 disclose the IoT terminal receiving the status message from the vehicle terminal and providing a warning message to vehicle terminals (illustrated as different vehicle terminals)).

Re Claims 30 and 32, though of a different scope, the limitations of claims 30 and 32 are substantially similar or identical to those of claim 16, and are rejected under the same reasoning. 

Re Claim 33, Lee discloses the communication device of claim 16, wherein proximate to a vehicle is within a few hundred meters of the vehicle (¶¶ 258 and 263 disclose using location information to determine whether a terminal is close to a vehicle terminal, such as within 5 meters).  

Re Claim 34, Lee discloses the communication device of claim 16, wherein proximate to a vehicle comprises within a V2V communication range of a PC5 interface of the vehicle (¶ 79 discloses the disclosed embodiments as for V2V communication between PC5 link-based vehicles; and ¶ 263 discloses determining which eDRX configuration to use based on the distance between the vehicle terminal and IoT terminal with 15m as one threshold example and 5m as another threshold example).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 16 above, and further in view of Mohaupt et al. (US 2017/0142725, previously made of record, hereinafter Mohaupt).

Re Claim 19, Lee discloses the communication device of claim 16.
Lee may not explicitly disclose wherein the first mobile device or the second mobile device is in the vehicle.  
However, in analogous art, Mohaupt discloses wherein the first mobile device or the second mobile device is in the vehicle (Fig. 2 and ¶ 53).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mohaupt to modify Lee in order to apply V2X communication to a vehicle providing a WLAN service to user equipment within the vehicle. One would have been motivated to do this, because such an installation may be devoted to private traffic, which may provide a good connection quality for connections to a base station (Mohaupt ¶ 53).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 16 above, and further in view of Schwartz et al. (US 2015/0016330, hereinafter Schwartz).

Re Claim 26, Lee discloses the communication device of claim 16, wherein the processor is further configured to communicate with the first mobile device or the second mobile device using cellular vehicle-to-everything (C-V2X) standard for securing the bidirectional communication (¶¶ 3-4 and 8-10 disclose the disclosed embodiments as improving upon 5G and 4G radio access technologies – thus, disclosed embodiments of V2X communication is cellular V2X).
Lee may not explicitly disclose wherein the bidirectional communication comprises at least one of an authentication function, and an encryption function.  
However, in analogous art, Schwartz discloses wherein the bidirectional communication comprises at least one of an authentication function, and an encryption function (Fig. 7, ¶¶ 195-196, and Fig. 16, ¶ 232 disclose an inverse relay (i.e., vehicle terminal) providing authentication procedures for connected iRelays and UEs).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Schwartz to modify Lee in order to provide an authentication or encryption service for the IoT terminal. One would have been motivated to do this, because the authentication procedure may one-to-many, many-to-many connectivity, or many-to-one topological connectivity (Schwartz ¶ 221).

Claims 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dinan et al. (US 2018/0049073, previously made of record, hereinafter Dinan).

Re Claim 27, Lee discloses a network controller of a mobile radio system for configuring local wireless communication between a communication device of a vehicle and a first mobile device (Figs. 14-18, 20-22, 25, ¶¶ 239-240, 244-245, 250-251, 264-265, 282-283, 291-292, 299-300, 303-304, and 332-333 disclose various V2X systems and methods performed within those systems including a vehicle (i.e., an automobile or bicycle) wirelessly communicating with other vehicles, pedestrians or Internet of Things  (IoT) devices (collectively – UEs), roadside units (RSUs) or a base station (BS)) or between the first mobile device and a second mobile device of a mobile radio system that are proximate to the vehicle (Ibid.), the network controller being configured to: 
communicate with the mobile radio system in a first frequency band to obtain a configuration of a second frequency band of the mobile radio system for the local wireless communication for use of the communication device of the vehicle with the first mobile device of the second mobile device proximate to the vehicle (Fig. 20 and ¶ 292 disclose a vehicle terminal receiving a Narrowband Master Information Block (MIB NB) and a NB System Information Block (SIB NB) from base station; ¶ 293 discloses the BS including transmit information about a Narrowband Physical Sidelink Shared Channel (NPSSCH) for communication between terminals via SIB2-NB; Fig. 18, ¶ 286 disclose the vehicle terminal requesting independent legacy LTE band and NB resources) or between the first and the second mobile devices proximate to the vehicle (Fig. 16, ¶ 263 disclose the base station receiving a request from the IoT terminal; Fig. 20, ¶ 293 disclose the base station transmitting information about the narrowband (NB) to the IoT terminal; and Fig. 21, ¶ 301 disclose the IoT terminal adjusting its enhanced discontinuous reception (eDRX) configuration and providing warning messages to vehicle terminals according to their distance from the IoT terminal), and 
forward the obtained configuration for the local wireless communication in the second frequency band to the first mobile device or the second mobile device proximate to the vehicle (Fig. 20, ¶ 293 disclose the base station transmitting information about the narrowband (NB) to the IoT terminal), 
wherein the first frequency band and the second frequency band are configured for bidirectional communication (Fig. 22, ¶¶ 295-296 and 304 disclose a PSSCH and PRACH in the legacy LTE band through which the BS receives and responds to resource requests and a NPSSCHs in Narrowband through which the BS receives and responds to resource requests, and through which the vehicle terminal and IoT terminal may communicate).
Lee may not explicitly disclose the network controller comprising:
a transceiver configured for communication with a communication device of the mobile radio system; and
a processor for controlling the transceiver, wherein the processor is coupled to the transceiver, and wherein the processor is further configured to perform the claimed procedure.
However, in analogous art, Dinan discloses a network controller comprising:
a transceiver configured for communication with a communication device of the mobile radio system (Fig. 4 and ¶ 112 disclose a base station comprising a communication interface configured to engage in communication with a communication interface of a wireless device via a bidirectional wireless link for multi-carrier communications); and
a processor for controlling the transceiver, wherein the processor is coupled to the transceiver, and wherein the processor is further configured to perform an analogous procedure (Fig. 4 and ¶ 112 disclose the base station further comprising a processor configured to execute program code instructions stored on a non-transitory memory that the base station also comprises; and ¶ 134 discloses the processor as causing operation of the multi-carrier communications).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Dinan to modify Lee in order to utilize well-known components of a base station to perform the various disclosed embodiments to facilitate multi-carrier communication within a wireless communication system. One would have been motivated to do this, because such component enable such operation (Dinan ¶ 134).

Re Claim 28, Lee-Dinan disclose the network controller of claim 27.
Lee discloses wherein the processor is further configured to assign resources of the second frequency band of the mobile radio system depending on a data rate or a quality of the service (QoS) (Fig. 3, ¶ 100).  

Re Claim 29, Lee-Dinan disclose the network controller of claim 27.
Lee discloses wherein the network controller is configured as a base station or a server (Figs. 16, 18, 20, 21, ¶¶ 263, 286, 292-293, and 301 disclose the base station performing the claimed operations of the network controller).  

Re Claim 31, though of a different scope, the limitations of claim 31 are substantially similar or identical to those of claim 27, and is rejected under the same reasoning. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 9AM-5PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/Primary Examiner, Art Unit 2468